[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                            No. 10-15012                 ELEVENTH CIRCUIT
                        Non-Argument Calendar                JUNE 17, 2011
                      ________________________                JOHN LEY
                                                               CLERK
                        Agency No. A088-341-587


ROCCO CHIRICO-ROMANZO,
ADRIANA CHIRICO IAISSO,
GIANFRANCO ANTONIO CHIRICO IAIZZO,

                                                                 Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       ________________________

                             (June 17, 2011)

Before BARKETT, HULL and FAY, Circuit Judges.

PER CURIAM:
      Rocco Chirico-Romanzo seeks review of the Board of Immigration

Appeals’s (“BIA”) final order affirming the Immigration Judge’s (“IJ”) denial of

his applications for asylum and withholding of removal under the Immigration and

Nationality Act (“INA”), and relief under the United Nations Convention Against

Torture (“CAT”). After review, we deny the petition for review.

                               I. BACKGROUND

A.    Asylum Application

      Chirico-Romanzo is a native of Venezuela and a citizen of Venezuela and

Italy. In October 2003, Chirico-Romanzo, his wife and their infant son entered the

United States on visitor visas with permission to remain until April 2004.

Sometime in 2004, Rocco Services, Inc., Chirico-Romanzo’s Florida corporation,

applied for an L-1 visa, pursuant to INA § 101(a)(15)(L), 8 U.S.C.

§ 1101(a)(15)(L), for Chirico-Romanzo to start a new office in the United States

as the company’s President/Executive Manager. The L-I visa petition was denied

in January 2005. Chirico-Romanzo’s appeal was denied in August 2006.

      On May 19, 2008, Chirico-Romanzo filed his asylum application, including

his wife and son as derivative beneficiaries. Chirico-Romanzo alleged that he was

persecuted and feared future persecution by the Bolivarian Circles on account of

his political opinion and membership in a particular social group. Specifically,

                                         2
Chirico-Romanzo claimed the Bolivarian Circles, acting on behalf of the

Venezuelan government led by President Hugo Chavez, threatened and attempted

to kidnap him because he worked for his father’s Venezuelan construction

company, Servicios y Construcciones Fiamonte, C.A., which the Bolivarian

Circles wanted to take over.

      In October 2009, DHS issued Notices to Appear (“NTA”) charging Chirico-

Romanzo, his wife and son with being removable for having overstayed their

visas, which expired in April 2004. Chirico-Romanzo admitted the allegations in

the NTA and conceded removability.

B.    Removal Hearing

      At his removal hearing, Chirico-Romanzo testified that he was not

politically active in Venezuela. Chirico-Romanzo, his brother-in-law and his

mother were partners in a construction company founded by his father. Chirico-

Romanzo was also the company’s administrator. The company made steel and

metal constructions for the oil industry and had contracts with the Venezuelan

government. The company’s main customer was PDVSA, a Venezuelan oil

company.

      Chirico-Romanzo believed “circles of people who worked for the

government” threatened and harassed his family to try to stop them from doing

                                        3
their work so that the pro-government circles could take over the company.

Chirico-Romanzo said these pro-government circles were “trying to get us out of

the game. They were trying to make us tired,” so that his family would “abandon

what we had and we would leave the industry that we were in.”

      Chirico-Romanzo recounted four incidents in which he was targeted. In the

first incident, in 1999, masked, armed individuals broke into the company

“looking for the owners” to kidnap them and collect a ransom. The kidnap attempt

was unsuccessful because Chirico-Romanzo was away on business. Instead, the

masked individuals robbed the company and left. Chirico-Romanzo believed they

were members of the Bolivarian Circles “[b]ecause they used the same rhetoric of

the president.” However, the Venezuelan police report states only that a company

security guard was tied up by “attackers.” There is no mention of the Bolivarian

Circles, a kidnap attempt or a robbery.

      In 2002, after Hugo Chavez became president, the Chavez government

seized PDVSA. During a national strike that caused Chirico-Romanzo’s company

to shut down for two months, Chirico-Romanzo received telephone threats to take

the company. The callers would identify themselves as members of the Bolivarian

Circles and state that “they were coming from the commander,” which Chirico-

Romanzo took to mean President Chavez. Also, company employees driving

                                          4
company vehicles were assaulted and their vehicles were taken.

      Sometime after the strike, the second incident occurred. Four men

confronted Chirico-Romanzo as he left a bank. The men threatened to kill

Chirico-Romanzo and stole the payment for Chirico-Romanzo’s employees. The

robbers made references to his company’s government contracts and told him the

robbery was “punishment for our capitalist greed.”

      The third and fourth incidents occurred in early 2003, just before Chirico-

Romano and his family came to the United States. In the third incident, two men

with guns tried to kidnap Chirico-Romanzo. Chirico-Romanzo begged them not

to kill him because he had an eight-month old baby. The gunmen said that he

“should think of that when [he was] doing business with the people of Venezuela”

and called him “a dirty capitalist.” The gun men took his belongings and left him

on the street. Because it was dark, Chirico-Romanzo did not see his kidnappers

well, but the kidnappers said their “commander wants our companies” and that

Chirico-Romanzo would face problems if he filed a complaint. Chirico-Romanzo

did file a police report. The police report states that “two unknown subject[s]”

carrying firearms threatened Chirico-Romanzo with death and took his vehicle.

      In the fourth incident, Chirico-Romanzo’s mother-in-law received a call on

her cell phone threatening to kidnap Chirico-Romanzo’s son. Chirico-Romanzo

                                         5
investigated but could not identify who placed the call.

      Soon after, Chirico-Romanzo and his family left for the United States in

2003. Chirico-Romanzo no longer has an ownership interest in the family

company. Chirico-Romanzo’s mother, sister, brother-in-law, cousins, aunt and

uncle all live in Venezuela. Chirico-Romanzo’s mother and brother-in-law are

still partners in the family company, which still operates in Venezuela. Neither

has been harmed by the Bolivarian Circles, although his brother-in-law has

received several death threats.

C.    Country Reports

      The U.S. State Department’s 2008 Country Report on Human Rights

Practices for Venezuela stated that: (1) government security forces did not commit

any politically motivated killings or disappearances; (2) the judiciary is inefficient,

sometimes corrupt and subject to political influence; (3) the government held

some political prisoners, many related to a 2002 coup attempt; (4) security forces

sometimes targeted the homes of opposition leaders for searches; (5) the

government interfered with and harassed critical privately-held media; (6) there is

official discrimination of political opposition, such as maintaining lists of

individuals ineligible for government jobs; (7) Human Rights Watch has stated

that government officials removed detractors from civil service jobs, “purged

                                           6
dissident employees from the national oil company,” and denied access to social

programs based on political opinion; and (8) human rights organizations operating

in Venezuela, especially those receiving foreign funding, reported threats, physical

attacks and harassment.

        The 2008 Country Report also noted that “[t]he government had not

resolved any additional cases involving 19,000 PDVSA employees who were fired

during and after the 2002-03 national strike, beyond those resolved in 2006,” and

that the government continued to deny those workers benefits and to deny

registration for the oil workers’ union. Further, a 2008 survey by the International

Trade Union Confederation “indicated that labor conflicts related to recruitment

practices in the construction and oil sectors . . . generated acts of violence ranging

from physical and verbal assaults to killings.” Reportedly, “42 workers, including

19 union leaders, were affected by violence.” The 2008 Report stated, “According

to union leaders, the government organized groups of parallel construction unions

to attack and intimidate construction workers affiliated with the CTV [the

Venezuelan Workers’ Confederation] to gain control of lucrative construction

projects,” and “29 reported deaths were associated with union clashes from

October 2007 through September.”

      Chirico-Romanzo submitted excerpts from a 2008 Human Rights Watch

                                           7
Report, which stated, inter alia, that: (1) political discrimination and workers’

rights violations occurred in the state-run oil company, PDVSA, and companies

that worked with PDVSA; (2) in 2002, PDVSA fired over 18,000 employees who

participated in the two-month long national strike opposing Chavez’s takeover of

PDVSA; (3) PDVSA “blacklisted” striking employees from future employment in

the oil industry, including writing letters to its contractors warning them not to

hire them and to fire employees who participated in the strikes; (4) the government

indicated that all PDVSA employees needed to “support the ‘Bolivarian process,’”

and that some departments of the company “appeared to follow these government

statements” and forced out anti-Chavez employees; and (5) “[o]fficial

encouragement of political discrimination also has led companies that work with

PDVSA and need to gain government contracts to engage in political

discrimination,” including hiring only supportors of the Chavez government.

D.    ALJ’s Decision

      Following the hearing, the IJ denied all relief. The IJ concluded that

Chirico-Romanzo’s 2009 asylum application was untimely and that he had not

shown extraordinary circumstances that would excuse the untimeliness.

Alternatively, the IJ found that Chirico-Romanzo had not shown he was statutorily

eligible for asylum. As to his claim of past persecution in Venezuela, the IJ found

                                          8
that Chirico-Romanzo had not shown: (1) that he had been targeted on account of

an actual or imputed political opinion; or (2) that the incidents rose to the level of

persecution. With regard to his future persecution claim, the IJ found that Chirico-

Romanzo had not shown: (1) that he would face persecution in Italy; or (2) that he

had an objectively reasonable fear of harm in Venezuela. The IJ noted that

Chirico-Romanzo’s “entire theory in this case” that the Bolivarian Circles targeted

him because the Chavez-led government wanted to take over his family’s business

“seems to be somewhat implausible” because the government “could have just

stopped entering into any contracts with” his family’s business. Because Chirico-

Romanzo had not shown he was eligible for asylum, the IJ found that he had not

met the higher burden of establishing eligibility for withholding of removal.

E.    BIA Appeal

      On appeal, the BIA agreed with the IJ that Chirico-Romanzo’s 2009 asylum

application was time-barred and that Chirico-Romanzo had not shown statutory

eligibility for withholding of removal to Venezuela. The BIA concluded that: (1)

as to past persecution, the alleged threats, even in the aggregate, did not rise to the

level of persecution, and the kidnapping attempt was perpetrated by unknown

individuals; and (2) as to future persecution, Chirico-Romanzo did not show “the

requisite objective component for the relief.” The BIA also found that the IJ “gave

                                           9
sound reasons” for finding that Chirico-Romanzo’s claims were implausible.

Chirico-Romanzo petitioned this Court for review.

                                     II. DISCUSSION

       On appeal, Chirico-Romanzo concedes that we lack jurisdiction to review

the timeliness of his asylum application, and he raises no argument as to the denial

of CAT relief. Thus, we address only Chirico-Romanzo’s withholding of removal

claim. See Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278 (11th Cir. 2009) (noting

that issues not raised in the appellant’s brief are deemed abandoned).1

       To establish eligibility for withholding of removal, an applicant must show

that his “life or freedom would be threatened in that country because of [his] race,

religion, nationality, membership in a particular social group, or political opinion.”

INA § 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A). The applicant bears the burden to

show that it is “more likely than not” that he has been or will be persecuted on

account of one of the five protected grounds in his home country. Mendoza v.

U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003) (hyphens omitted); 8




       1
         Although Chirico-Romanzo included his wife and son on his application as derivative
beneficiaries, withholding of removal under the INA does not provide derivative benefits. See
Delgado v. U.S. Att’y Gen., 487 F.3d 855, 862 (11th Cir. 2007). Accordingly, we deny the
petition for review of his wife’s and son’s withholding of removal claims on that basis.

                                              10
C.F.R. § 208.16(b)(1)-(2).2

       We will not reverse a finding that an alien failed to demonstrate a nexus

between the alleged persecution and the alien’s actual or imputed political opinion

unless the evidence compels the conclusion that the alien has been or will be

persecuted “because of” his political opinion. Rodriguez Morales v. U.S. Att’y

Gen., 488 F.3d 884, 890 (11th Cir. 2007).3 To establish persecution on account of

political opinion, the applicant must show that he was persecuted or fears future

persecution because of his own actual or imputed political opinion, not because of

his persecutor’s political motives. INS v. Elias-Zacarias, 502 U.S. 478, 482, 112

S. Ct. 812, 816 (1992). For this reason, being targeted by a political group for

       2
         Because the BIA adopted the IJ’s reasoning as to Chirico-Romanzo’s statutory eligibility
for withholding of removal, we review both the IJ’s and the BIA’s decisions on this issue. See
Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). We review the factual
determination that an alien is statutorily ineligible for withholding of removal under the “highly
deferential” substantial evidence test, which requires that we affirm the BIA’s decision if it is
“supported by reasonable, substantial, and probative evidence on the record considered as a
whole.” Id. at 1283-84 (quotation marks omitted). We will reverse “only when the record
compels a reversal; the mere fact that the record may support a contrary conclusion is not enough
to justify a reversal of the administrative findings.” Mehmeti v. U.S. Att’y Gen., 572 F.3d 1196,
1199 (11th Cir. 2009) (quotation marks omitted).
       3
         In addition to political persecution, Chirico-Romanzo’s application asserted a claim of
persecution on account of membership in a particular social group. However, Chirico-Romanzo
has never identified the social group of which he claims to be a member. The IJ addressed only
Chirico-Romanzo’s political persecution claim, and Chirico-Romanzo did not raise his separate
social group claim before the BIA. Accordingly, we lack jurisdiction to review this claim. See
Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250-51 (11th Cir. 2006). Furthermore,
Chirico-Romanzo does not advance his social group claim in this Court. See Sepulveda v. U.S.
Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (explaining that a petitioner abandons an
issue by failing to offer argument on it).

                                               11
refusing to cooperate or for private violence, such as extortion, does not constitute

persecution on account of political opinion. See, e.g., Rivera v. U.S. Att’y Gen.,

487 F.3d 815, 821-23 (11th Cir. 2007) (extortion and threats by guerillas);

Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 438 (11th Cir. 2004) (refusal to

cooperate with guerillas).

      Here, we cannot say the evidence compels the conclusion that Chirico-

Romanzo suffered past persecution or has a well-founded fear of future

persecution on a protected ground. Even assuming Chirico-Romanzo showed that

the Bolivarian Circles were responsible for the four incidents of alleged

persecution, he did not show that the four incidents happened because of Chirico-

Romanzo’s political opinion. Chirico-Romanzo admitted he was not politically

active in Venezuela. As the 2008 Country Report and the 2008 Human Rights

Watch Report indicate, the Chavez government views former PDVSA employees

who participated in the 2002 strike as political opposition. As such, the Chavez

government engages in political discrimination against these former employees

and pressures PDVSA and its contractors to do the same. However, nothing in

these reports suggests that the Chavez government or its supporters view PDVSA

contractors as political opposition. Given that the Bolivarian Circles’ actions in

this case appear to be motivated by its own anti-capitalist beliefs, rather than any

                                          12
political beliefs held by or imputed to Chirico-Romanzo, this case is akin to cases

in which guerrillas threatened or mistreated people who refused to cooperate or to

pay extortion demands.4

       Given that Chirico-Romanzo did not show past persecution on account of

his political opinion, he was not entitled to a presumption of future persecution.

See Tan v. U.S. Att’y Gen, 446 F.3d 1369, 1375 (11th Cir. 2006) (explaining that

an alien who shows past persecution raises a rebuttable presumption of future

persecution). And, the evidence does not compel a conclusion that Chirico-

Romanzo had good reason to fear he would be persecuted for his political opinion

if he returned to Venezuela.5 Indeed, Chirico-Romanzo presented no evidence that

the Bolivarian Circles continue to be interested in him. Chirico-Romanzo admits

he no longer holds an ownership interest in the family company. Moreover, the

family members who remain in Venezuela and own and operate the company have

not been harmed by the Bolivarian Circles.

       Finally, we reject Chirico-Romanzo’s argument that the BIA applied the



       4
        Chirico-Romanzo has not alleged or argued a claim of economic or employment
persecution.
       5
         Because substantial evidence supports the finding that Chirico-Romanzo’s claims, even
if credited, do not show persecution or a well-founded fear of persecution on account of his
political opinion, we do not address Chirico-Romanzo’s other argument that the IJ failed to make
a clean credibility determination when he described Chirico-Romanzo’s claims as implausible.

                                              13
incorrect legal standard for withholding of removal claims. The BIA did not apply

the one-year time limit applicable to asylum applications to Chirico-Romanzo’s

withholding of removal claim, but rather evaluated that claim on the merits.

      PETITION DENIED.




                                        14